NOTE: This order is n0nprecedentia1.
United States Court of A11peaIs
for the FederaI Circuit
LARRY D. PITTS,
Claimant-Appello:nt,
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
- Respon,den,t-Appellee.
2011-7109 `
Appea1 from the United States Court of Appeals for
Veterans C1aims in case no. 09-0280, Judge Lawrence B.
Hage1.
ON MOTION
Before PROST, Circuit Judge.
0 R D E R
Larry D. Pitts moves for a remand The Secretary of
Veterans AEfairs opposes. Pitts also moves to forward the
record to this court.
We deem the better course is for Pitts to present his
arguments for remand in his brief for consideration by the

PITTS V. DVA 2
merits panel, if appropriate. Concerning Pitts' motion
about the record, Pitts and the Secretary may of course
include with their briefs copies of any documents that
were before the Court of Appeals for Veterans claims
Pitts has not shown that the record should be forwarded
at this time.
According1y,
lT IS ORDERED THATZ
The motions are denied. The Secretary's brief due
date should be calculated from the date of filing of this
order.
FOR THE COURT '
JUL 3 2911 131 Jan namely
Date Jan Horbaly
Clerk
cc: Larry D. Pitts
Nicholas Jabbour, Esq.
EALS FOR
s20 noun
JUL 08 2011
§
§§
519
ss
3
l‘l'IQI
§ 'nl"'
r~J=-l“
Q¥T
lAN HORBALY
CLEH(